internal_revenue_service department of the treasury number release date index number washington dc person to contact plr-108080-01 cc psi b5 telephone number refer reply to date date legend corp state a b firm a sb_se official this is response to a request for rulings dated date submitted by your authorized representative requesting relief under of the procedure and administration regulations to make the consent_dividend election under sec_565 of the internal_revenue_code corp a was incorporated in state a on b corp a is currently invested primarily in rental properties municipal_bonds and stocks the majority of the rentals consist of real_property leased to commercial businesses according to the information submitted during the tax years ending date and date corp a was a personal_holding_company as defined under sec_542 of the code corp a had personal_holding_company_income of dollar_figure and dollar_figure for the and tax years respectively and paid dividends in the amount of for the tax_year and dollar_figure for the tax_year corp a had undistributed_personal_holding_company_income of dollar_figure and dollar_figure for the and tax years respectively corp a did not have a tax director or any other tax professional on its staff firm a had been providing accounting and tax services since and had knowledge of all the relevant facts regarding corp a and its shareholders firm a was required by contract to provide consultation on accounting and tax matters as you may require during the year and at year end corp a and its shareholders relied on firm a to analyze all aspects of their tax situation to make appropriate recommendations to carry out the implementation of those recommendations to determine what elections it was required or advisable to file to supervise the preparation and presentation of all such elections and to ensure that the appropriate documents were completed firm a prepared compiled financial statements and income_tax returns for corp a and its shareholders for the and tax years firm a affirms by affidavit that it did not discuss the availability or recommend the consent_dividend election orally or in written format with any of the corporate officers or shareholders of corp a during the course of the preparation of the compiled financial statements the preparation of the income_tax returns for corp a and shareholders or in any other meetings with the corporate officers or the shareholders of corp a during the and tax years sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case good cause has been shown and the requirements of sec_301_9100-1 and sec_301_9100-3 have been met accordingly based on the facts submitted and the representations made corp a is granted an extension of time to file form sec_972 and for the and tax years until or before days from the date of this letter in addition a copy of this letter along with copies of the forms should be sent to the sb_se official a copy of this letter is enclosed for this purpose no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to your authorized legal_representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy copy of letter
